Citation Nr: 0722091	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-00-031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 22, 2002 
for service connection for post-traumatic stress disorder 
(PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2002 
rating decision of the VA Regional Office (RO) in Columbia, 
South Carolina that granted service connection for PTSD, 
effective from March 22, 2002.  The veteran appeals for an 
earlier effective date.  

The appellant was afforded a personal hearing in February 
2004 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.  The case was 
remanded by a decision of the Board dated in July 2004.


FINDING OF FACT

The record does not contain a claim for service connection 
for PTSD prior to March 22, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 22, 
2002 for the grant of service connection for PTSD have not 
been met. 38 U.S.C.A. § 5110 (West 2002 & Supp 2006); 38 
C.F.R. § 3.400 (20064).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is entitled to an earlier 
effective date for service connection for PTSD because he 
first filed a claim for such in October 2000.

At the outset, it should be noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim of entitlement to service connection for 
an earlier effective date has been accomplished.  As 
evidenced by the statement of the case and the supplemental 
statements of the case, the appellant has been notified of 
the laws and regulations governing entitlement to the benefit 
sought.  These discussions also served to inform him of the 
evidence needed to substantiate the claim.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met. 38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in August 
2003 and 
July 2004, the RO informed the appellant of what the evidence 
had to show to substantiate the claim, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claim, and what evidence 
VA would try to obtain on his behalf.  Such notification, in 
conjunction with the statements of the case, has fully 
apprised the appellant of the evidence needed to substantiate 
the claim.  He was also advised to submit relevant evidence 
or information in his possession. 38 C.F.R. § 3.159(b).  
Additionally, the appellant was also specifically notified in 
April 2006 of the criteria for establishing an effective date 
when service connection is granted. See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to effective date 
earlier than March 22, 2002 for service connection for PTSD.  
VA clinical records have been received and associated with 
the claims folder.  The case was remanded for further 
development in July 2004 and the veteran was afforded a 
personal hearing in February 2004.  He has submitted multiple 
statements in support of the claim.  After review of the 
evidence, the Board is unable to find that there is a 
reasonable possibility that further assistance to the veteran 
would aid in substantiating his claim.  Under the 
circumstances, VA does not have a duty to assist that is 
unmet with respect to this issues.  The claim is ready to be 
considered on the merits. See 38 U.S.C.A. § 5103A (a) (2); 
see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Law and regulations.

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).

An informal claim is any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris. 38 C.F.R. § 3.155 (2006).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits. 38 C.F.R. 
§ 3.157 (2006).

Factual background

Review of the record discloses that a formal claim for 
service connection for disabilities that included PTSD, 
though dated in February 2002, was received on March 22, 
2002.  On his application, the veteran checked the "no" box 
as to whether he had ever filed a claim with VA.  No prior 
claim for service connection is of record.  The appellant 
noted that he had received treatment for PTSD from January to 
September 1968 aboard the USS Colleton.  

Subsequently received were VA outpatient clinical records 
dated between August 2000 and April 2002 showing treatment 
for a number of complaints and disorders, primarily chronic 
pain.  The April 2002 entry noted that the veteran reported 
excessive nervousness and indicated that he was applying for 
VA disability for PTSD.  The examiner related that the 
appellant had classic PTSD symptoms.  The VA outpatient 
clinic notes do not contain a prior diagnosis of PTSD.  
Following VA examination in June 2002, a diagnosis of chronic 
PTSD was rendered.

By rating dated in June 2002, service connection for PTSD was 
granted, and a 50 percent disability rating was established, 
effective from the date of the claim received on March 22, 
2002.  The veteran is currently in receipt of a total rating 
based on unemployability due to service-connected PTSD.

The veteran submitted a number of detailed statements and 
presented extensive testimony on personal hearing on appeal 
in February 2004 to the effect that he actually submitted a 
claim for service connection for PTSD in October 2000.  He 
testified that he subsequently mailed two more claims to VA 
prior to the one received in March 2002.  He asserted that 
the papers were lost on those three occasions.  The veteran 
stated that PTSD was initially diagnosed by a VA physician in 
December 2000.

Received in July 2002 was a duplicate copy [minus the last 
sentence] of original correspondence the veteran submitted 
when he requested consideration for service connection for 
PTSD and other disabilities in March 2002, but showing the 
date of signature as October 16, 2000.  

A statement in support of the appellant's claim dated in 
September 2002 was received from the Oconee Veterans Affairs 
Office affirming that the veteran initiated his claim for 
disability benefits through that office on October 16, 2000.

Legal Analysis

The current record contains no document or writing, formal or 
informal, showing that a claim for service connection for 
PTSD was received prior to March 22, 2002.  Although the 
appellant has submitted correspondence that purports to show 
that he requested consideration for service connection for 
PTSD in October 2000, it is shown that this is a copy of the 
same exact letter that he submitted with the claim received 
in March 2002 minus the last sentence.  

The veteran presented testimony in February 2004 that he may 
have submitted his initial application for VA benefits to the 
wrong office in October 2000, but the Oconee County Veteran 
Affairs Office has affirmed that he did indeed initiate such 
a claim on that date.  The appellant testified that in any 
event, he submitted claims to VA on two subsequent occasions 
that were not addressed and were presumed lost.  The Board 
points out, however, that there is absolutely no original 
documentation of record which indicates that a claim was 
received prior to March 22, 2002.  Moreover, if those claims 
were filed, it is unclear as to why the veteran expressly 
denied that he had ever filed a claim with VA on his 
application for service connection received in March 2002.  
Additionally, there is no diagnosis of PTSD by any provider, 
VA or non VA, prior to April 2002 by which an informal claim 
may be inferred. See 38 C.F.R. § 3.157 (2006).  Therefore, 
the Board finds that neither the veteran nor his affiants has 
presented any evidence that a claim for PTSD was submitted 
prior to March 22, 2002.  Their statements and testimony have 
been carefully considered but are not in and of themselves 
sufficient to establish that an earlier claim was filed with 
VA.

The law regarding effective dates is clearly set forth.  The 
effective date of an evaluation and award of compensation 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. 
§ 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).  
In this case, the claim received on March 22, 2002 is the 
later of the two events giving rise to the grant of service 
connection.  Therefore, an earlier effective date for service 
connection for PTSD must be denied.

The Board has considered the doctrine of benefit of the doubt 
in this matter, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits for a grant of the benefit sought on appeal. See 38 
C.F.R. § 3.102 (2006).


ORDER

An effective date earlier than March 22, 2002 for service 
connection for PTSD is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


